Citation Nr: 0715792	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  02-14 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for residuals of a left 
elbow fracture, with degenerative changes, currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in November 2005, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to obtain additional evidentiary development.  
Following the completion of the requested actions by the AMC, 
the case has since been returned to the Board for further 
review.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.


REMAND

In reply to the AMC's letter of February 2006, the veteran 
indicated in his March 2006 correspondence that his left 
elbow disability warranted a 100 percent schedular 
evaluation.  In addition, he therein referred to an 
exacerbation of his left elbow disorder which he reported 
occurred during 2005 and which necessitated treatment by VA; 
at Cascade Valley Hospital in Arlington, Washington; and from 
his private physician, A. Labib.  Records relating to that 
period of treatment are not, however, now contained within 
the veteran's claims folder.  As such, further efforts are 
needed by the AMC to obtain same in order to ensure 
compliance with the VA's duty-to-assist obligation.  

Additionally, it is evident that, in response to the AMC's 
supplemental statement of the case of January 22, 2007, the 
veteran submitted additional documentary evidence in the form 
of report from a private physician to the AMC within the 60-
day response period.  That submission was not accompanied by 
a waiver of initial review by the RO or AMC and it is evident 
that the AMC did not thereafter prepare and furnish a 
supplemental statement of the case with respect to the 
additional evidence, as required by 38 C.F.R. § 19.31 (2006).  
Corrective action is thus necessitated.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  All VA medical examination and 
treatment reports, not already of record, 
which pertain to the veteran's service-
connected residuals of a left elbow 
fracture, with degenerative changes, 
which were compiled since January 2000 
must be obtained for inclusion in his 
claims folder.  

2.  Upon obtaining proper authorization 
from the veteran, the AMC must attempt to 
obtain all records relating to treatment 
afforded the veteran at Cascade Valley 
Hospital in Arlington, Washington, and 
from A. Labib, Marysville, Washington, 
with respect to the reported exacerbation 
of the veteran's left elbow symptoms 
during 2005.  Once obtained, such records 
must be associated with the veteran's 
claims folder.  

3.  Thereafter, the veteran's claim for 
increase for residuals of a left elbow 
fracture, with degenerative changes, must 
be readjudicated on the basis of all of 
the evidence of record, including the 
private physician's report submitted by 
the veteran to the AMC in March 2007, and 
all governing legal authority.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




